 

Exhibit 10.1

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This Amendment No. 2 to Credit Agreement (“Amendment”) is made on June ___, 2020
(“Amendment No. 2 Effective Date”) between BHT FINANCIAL LLC, a Delaware limited
liability company (“Borrower”), and Comerica Bank, a Texas banking association
(“Bank”).

 

Borrower and Bank entered into a Credit Agreement dated February 2, 2018, as
amended by Amendment No. 1 to Credit Agreement dated November 9, 2018 (“Credit
Agreement”) providing terms and conditions governing certain loans and other
credit accommodations extended by Bank to Borrower (“Indebtedness”).

 

Borrower and Bank have agreed to amend the terms of the Credit Agreement as
provided in this Amendment.

 

Accordingly, Borrower and Bank agree as follows:

 

1.             Capitalized Terms. In this Amendment, capitalized terms that are
used without separate definition shall have the meanings given to them in the
Credit Agreement.

 

2.             Amendments. The Credit Agreement is amended as follows:

 

(a)Section 4.1(a) of the Credit Agreement is amended in its entirety to read as
follows:

 

“(a) [Reserved].”

 

(b)Section 4.2 of the Credit Agreement is amended in its entirety to read as
follows:

 

“4.2 Financial Covenants. Cause Frank E. Celli and James Chambers to maintain,
in the aggregate, Unencumbered Liquid Assets having a value (as such value is
reasonably determined by Bank) equal to Two Million and 00/100 Dollars
($2,000,000.00). Such covenant to be measured as of the end of every calendar
quarter.”

 

3.             Representations. Borrower represents and agrees that:

 

(a)        Except as expressly modified in this Amendment, (i) the
representations and warranties set forth in the Credit Agreement and in each of
the Loan Documents, and (ii) the covenants set forth in the Credit Agreement
continue to be satisfied in all respects, and are legal, valid and binding
obligations with the same force and effect as if entirely restated in this
Amendment.

 

(b)        When executed, this Amendment will be a duly authorized, legal,
valid, and binding obligation of Borrower enforceable in accordance with its
terms, and will not conflict with or violate any of Borrower’s organizational
documents or any agreement or instrument to which Borrower or any material
portion of its assets is bound.

 

(c)        The Limited Liability Company Resolutions Authority to Procure Loans
delivered to Bank on or about February 2, 2018 remain in full force and effect,
have not been amended, repealed or rescinded in any respect and may continue to
be relied upon by Bank until written notice to the contrary is received by Bank,
and Borrower continues to be in good standing under the laws of the State of
Delaware.

 



 

 

 

(d)       There is no default continuing under the Credit Agreement, or any
related document, agreement, or instrument, and no event has occurred or
condition exists that is or, with the giving of notice or lapse of time or both,
would be such a default.

 

4.             Conditions Precedent. The effectiveness of this Amendment is
subject to Bank’s receipt of or Borrower’s satisfaction of all of the following:

 

(a) this Amendment and such other agreements and instruments reasonably
requested by Bank pursuant to the Closing Agenda attached hereto as Exhibit “A”;

 

(b) payment all of Bank expenses incurred through the date of this Amendment;
and

 

(c) such other documents and completion of such other matters as Bank may
reasonably deem necessary or appropriate.

 

5.             Waiver of Default. Borrower acknowledges that it is not in
compliance with the Agreement because it has failed to comply with Section
4.1(a) (Annual Reviewed Financial Statements) for the periods ending December
31, 2018 and December 31, 2019 (“Identified Defaults”). Bank waives any default
or Event of Default under the Credit Agreement arising out of the Identified
Defaults for the periods ending on the stated dates, but not at or for any
subsequent time or period. This provision is not a waiver of or consent to any
other event, condition, transaction, act or omission whether related or
unrelated to the Identified Defaults.

 

6.             No Other Changes. Except as specifically provided in this
Amendment, it does not vary the terms and provisions of any of the Loan
Documents (“Loan Documents”). This Amendment shall not impair the rights,
remedies, and security given in and by the Loan Documents. The terms of this
Amendment shall control any conflict between its terms and those of the Credit
Agreement.

 

7.             Ratification. Except for the modifications under this Amendment,
the parties ratify and confirm the Credit Agreement and the Loan Documents and
agree that they remain in full force and effect.

 

8.             Further Modification; No Reliance. This Amendment may be altered
or modified only by written instrument duly executed by Borrower and Bank. In
executing this Amendment, Borrower is not relying on any promise or commitment
of Bank that is not in writing signed by Bank. This Amendment shall not be more
strictly construed against any one of the parties as compared to any other.

 

9.             Successors and Assigns. This Amendment shall inure to the benefit
of and be binding upon the parties and their respective successors and assigns.

 

10.           Governing Law. The parties agree that the terms and provisions of
this Amendment shall be governed by and construed in accordance with the
internal laws of the State of Michigan, without regard to principles of
conflicts of law.

 

11.           No Defenses. Borrower acknowledges, confirms, and warrants to Bank
that as of the date hereof Borrower has absolutely no defenses, claims, rights
of set-off, or counterclaims against Bank under, arising out of, or in
connection with, this Amendment, the Credit Agreement, the Loan Documents and/or
the individual advances under the Indebtedness, or against any of the
indebtedness evidenced or secured thereby.

 

12.           Expenses. Borrower shall promptly pay all out-of-pocket fees,
costs, charges, expenses, and disbursements of Bank incurred in connection with
the preparation, execution, and delivery of this Amendment, and the other
documents contemplated by this Amendment.

 

13.           Counterparts. This Amendment may be executed in one or more
counterparts, and by separate parties on separate counterparts, all of which
shall constitute one and the same agreement.

 

[Signature Page Follows]

 



2

 

 

This Amendment No. 2 to Credit Agreement is executed and delivered as of the
Amendment No. 2 Effective Date.

 

Comerica Bank   BHT Financial LLC           By:     By: BioHiTech Global, Inc.
Name:                Its: Member Title:                         By:       Name:
Brian C. Essman       Title Chief Financial Officer

 



3

 